Citation Nr: 1138319	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-39 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 28, 2008 for the grant of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The St. Paul, Minnesota RO has since maintained jurisdiction over the claim.


FINDINGS OF FACT

1.	In December 1990, service connection for a bilateral knee disability was granted as of June 23, 1990.

2.	On June 11, 1991, the RO received the Veteran's original claim of service connection for a lumbar spine disability; this claim was not immediately addressed by the RO; the claim was located on the back of a notice of disagreement.

3.	In September 2004, the RO denied the Veteran's claim of service connection for a lumbar spine disability and the Veteran submitted a timely notice of disagreement in September 2005; a statement of the case addressing the September 2005 notice of disagreement was not issued.

4.	In December 2006, the RO received the Veteran's second claim for entitlement to service connection for a lumbar spine disability, to include as secondary to his service-connected bilateral knee disability.

5.	The RO denied the Veteran's claim of entitlement to service connection for a lumbar spine disability in June 2007 and the Veteran submitted a timely notice of disagreement in June 2007.  

6.	Following an August 2007 statement of the case denying entitlement to service connection, the Veteran was granted entitlement to service connection for a lumbar spine disability in a March 2009 rating decision, effective February 28, 2008, the date of his right knee arthroscopy, which has been shown to have aggravated the Veteran's pre-existing lumbar spine disability.

7.	A March 2009 supplemental statement of the case denied entitlement to an earlier effective date.

8.	In April 2009 the Veteran filed his appeal, VA Form 9.

9.	The preponderance of the evidence shows that the Veteran's current lumbar spine disability was not directly incurred in or aggravated by active military service.

10.	The preponderance of the evidence shows that the Veteran's bilateral service-connected knee disability did not directly cause the Veteran's lumbar spine disability.

11.	The preponderance of the evidence shows that the Veteran's lumbar spine disability was not aggravated by his bilateral service-connected knee disability until February 28, 2008 when he underwent arthroscopic surgery on his right knee.


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 2008 for the establishment of entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2007.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2010).

The extent to which notification provisions of the VCAA extend to a "downstream" claim, such as the claim for an earlier effective date following a grant of benefits, see McCutcheon v. Principi, 17 Vet. App. 559 (2004), is not clear.  To the extent that such notice may be required, the March 2009 supplemental statement of the case provided the Veteran with the applicable effective date regulations.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis
Procedural History

As discussed above, in June 1991 the Veteran filed a claim of entitlement to service connection for a lumbar spine disability.  This claim was not adjudicated until September 2004, where a rating decision denied entitlement to service connection.  The Veteran submitted a request for the VA to reconsider the issue of entitlement to service connection for a lumbar spine disability, which the Board is treating as a notice of disagreement with the September 2004 rating decision.  This notice of disagreement was not addressed by the RO.  The Veteran submitted another claim in December 2006 for entitlement to service connection for his lumbar spine disability, to include as secondary to his service-connected bilateral knee disabilities.  

The Board notes that a claim for service connection on a secondary basis is not a new claim simply because a new theory of entitlement is argued.  Robinson v. Peake, 21 Vet. App. 545 (2008).  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  If the theories all pertain to the same benefit for the same disability, they constitute the same claim; Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Different theories or means for establishing entitlement to the same benefit constitute the same claim).  

The Veteran's claim for entitlement to service connection for a lumbar spine disability was denied in a June 2007 rating decision and the Veteran filed a timely notice of disagreement.  An August 2007 statement of the case was issued denying the claim.  However, a March 2009 rating decision granted entitlement to service connection for a lumbar spine disability, effective February 28, 2008, the date of the Veteran's right knee arthroscopy which has been determined to have aggravated his pre-existing lumbar spine disability.  A March 2009 supplemental statement of the case denied entitlement to an earlier effective date and the Veteran filed his appeal, VA Form 9, in April 2009.

A claim, whether formal or informal, remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2010); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction." 38 C.F.R. § 3.160(d).  However, a claim is considered still pending if VA fails to notify a claimant of the denial of a claim or of the right to appeal an adverse decision.  Adams, 568 F.3d at 960.  Where a claim remains pending and is addressed and granted based on a later claim for the same disability, the effective date for an award of benefits is the effective date applicable to the original claim.  Id.  Here, the June 1991 claim remained pending because it was not addressed until the September 2004 rating decision.  See id.

Moreover, the September 2004 rating decision was not final.  In this regard, the Veteran submitted a timely notice of disagreement (NOD) in September 2005.  As noted above, the Board has characterized the Veteran's request for reconsideration of his claim as a NOD with the September 2004 rating decision.  This NOD was never addressed.  In Jones v. Shinseki, 619 F. 3d 1368, 1373 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that a claim is left pending in appellate status when a statement of the case is not issued in response to a NOD.  See 38 C.F.R. § 19.29 (2010).  Although the Veteran submitted a new "claim" for his back disability in December 2006 which was subsequently denied in the June 2007 rating decision, the Court has held that a subsequent RO decision, as opposed to a Board decision, could not resolve a claim that had been placed in appellate status by virtue of a NOD.  Jones v. Shinseki, 23 Vet. App. 122, 125 (2009).  Only a subsequent Board decision can resolve an appeal that was initiated but not completed.  Id.  Thus, because the June 2007 rating decision did not constitute a decision rendered by an appellate body, it did not resolve the Veteran's June 1991 claim which was denied in the September 2004 rating decision to which the Veteran had submitted a timely NOD.  Rather, this claim is still pending in appellate status by virtue of the September 2005 NOD.  See id.  Moreover, the June 2007 rating decision itself is not final because the appeal currently before the Board initially stems from this rating decision.

Thus, because the June 2007 rating decision is not final and did not resolve the appeal of the September 2004 rating decision, the Board finds that June 1991 is the proper date of receipt of the claim currently on appeal.  However, the Board finds that the February 28, 2008 effective date was nevertheless proper.  As noted below, under 38 C.F.R. § 3.400, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  As discussed in further detail below, the Board finds that entitlement to SC did not arise until February 28, 2008.

Earlier Effective Date

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2010).

The Veteran was granted service connection for his lumbar spine disability effective February 28, 2008, the date he underwent right knee arthroscopy surgery.  However, the Veteran contends that he is entitled to an earlier effective date of June 1991, when he filed his original claim for a lumbar spine disability.  

The Veteran's application to reopen a claim of service connection for a low back disability was received on December 2006.  In this claim, he asserted that there was a relationship between his back disability and his service-connected right knee disability. 

Evidence on file as early as 2003 demonstrates that the Veteran had a verified low back disability.  An August 2003 VA treatment record noted the Veteran complained of lumbar spine pain that began in mid-June 2003.  Upon further testing, the examiner noted a central protrusion which was causing mild spinal stenosis.  

A February 2004 VA treatment record noted the Veteran had some complaints of lumbar spine pain, but that it had improved with exercise.  An April 2004 statement by the Veteran's physician reported the Veteran had complaints of back pain dating to service.  The Veteran indicated his back had become worse since 2003 and the physician ordered an MRI due to weakness in the Veteran's right leg for the past 10 months.  The April 2004 MRI showed disc extrusion with minimal disc protrusion.

The Veteran was seen in November 2004 at the VA Medical Center (VAMC) and reported that the pain in his thighs and legs from his herniated disc had gotten better.  He reported pain only after he sat for a prolonged period.  The examiner determined he suffered from lumbar spine pain secondary to the disc herniation, but that the Veteran's symptoms were fairly controlled at that time.  

A March 2005 private treatment record noted the Veteran complained he had suffered from back pain since service, specifically pointing to a time when he was directing traffic and a truck ran into the platform he was standing on.  He reported he generally had an achiness in his back, but this was exacerbated in 2003.  The March 2005 private physician indicated he believed the Veteran had a lumbar strain during service, which lead to his disc herniation in April 2004.  

The Board notes the March 2005 physician gives no rationale for his opinion, other than the Veteran stated he suffered lumbar strain in service.  However, there is no evidence of lumbar strain in-service and at the Veteran's separation examination he checked the box indicating he did not suffer from back trouble.  The only reference to a spine defect comes from the Veteran's separation examination where it was noted he suffered from scoliosis.

The Board has reviewed the September 2005 statements by the Veteran's friends and family.  A buddy statement by J.W. stated that he remembers the Veteran's knees bothering him in-service and his back causing problems as well.  A buddy statement by J.M. indicated the Veteran suffered from sharp pains in his back while in-service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability on a direct basis.  The Board finds credible the Veteran's report that currently experiences back problems.  However, there is no credible evidence indicating that his back problems began during service or that he experienced a continuity of symptomatology since service. 

The most credible evidence of record suggests that his symptoms had their onset after separation.  The Board acknowledges that the March 2005 opinion by the Veteran's physician linked his lumbar spine pain to a strain in-service.  However, as discussed above, there is no competent evidence the Veteran suffered a lumbar strain in-service and the examiner provided no supportive rationale.  Although the Veteran and his buddies have indicated that he experienced back problems during active duty, the Board finds more compelling the absence of treatment records substantiating such treatment. 

In a September 2005 statement, the Veteran's wife, who is a physical therapy technician, submitted a statement indicating she believed the Veteran's knee disabilities caused his lumbar spine disability.  

The Veteran was seen at the VAMC in February 2007 after he was involved in a car accident.  The Veteran reported that he was suffering from tightening in the lower back muscles.  He was diagnosed with a muscle spasm and given a 6 day prescription to help with the tightness.  

The Veteran was afforded a VA examination in May 2007 for his lumbar spine disability.  At this examination the Veteran reported his back pain began as an ache while he was in-service.  He also told the examiner he had suffered from back pain since service, although he had related the pain to his bilateral knee problems.

The May 2007 VA examiner noted the first complaint of back pain came from a June 2003 VA treatment record.  Follow up from this appointment noted a disc protrusion at L4-5 which caused mild spinal stenosis.  The examiner also reviewed further treatment records for the Veteran's back pain and took x-rays of his lumbar spine, which were normal.  Ultimately the Veteran was diagnosed with a disc herniation from 2003 which had been treated conservatively, sacroiliac (SI) joint dysfunction, bursitis, and ischemic compression neurapraxia left sciatic nerve due to prolonged sitting.  The examiner determined that it was less likely that any of the Veteran's back problems were related to service or any back problems from service.  He noted that SI joint dysfunction could mimic radicular pain, but the findings of pain on straight leg raise (SLR) and extensor hallucis longus (EHL) weakness were not present at the current examination.  The examiner also noted he did not believe the Veteran's knee problems were related to his June 2003 disc problems.  The examiner's rationale was that SI joint dysfunction could be caused by many different factors, such as car accidents or other trauma, severely abnormal gait, or leg length discrepancy.  Ultimately the examiner stated he would have to resort to mere speculation to determine if the Veteran's back problems were due to or aggravated by his knee conditions because there were too many confounding factors.

A February 2008 statement by the Veteran's chiropractor indicated the Veteran complained he had been suffering from back pain since 2003 when he was diagnosed with a herniated disc.  The Veteran also reported the incident in-service where a truck ran into the platform he was standing on.  The chiropractor noted the Veteran filed a claim within one year of service; however he does not indicate that any specific incident of service is related to his lumbar spine disability.  The chiropractor also noted that chronic knee conditions have been known to lead to a variety of lumbar spine conditions.  He also indicated the prolonged use of crutches for any knee problems could be related to his current back disability.  Ultimately he related the Veteran's back problems to his service-connected knee disabilities.

A March 2008 statement by the Veteran's physician noted lumbar spine pain which had gotten worse since his recent knee surgery.  The Veteran reported that he had been favoring his right leg, which was aggravating his lumbar spine.  The physician's diagnosis was that the Veteran had aggravation of preexisting lumbar spine pain, which was secondary to his February 2008 surgery.

An April 2008 statement by the Veteran's private physical therapist noted the Veteran had reported back pain dating to 1988 when he suffered from knee injuries.  The Veteran also explained that his lumbar spine pain had increased since undergoing his most recent right knee surgery in February 2008.  The examiner's opinion was that the Veteran was suffering from an exacerbation of chronic lumbar spine pain which was strongly related to the February 2008 surgery.  He also linked the Veteran's back pain to his altered gait patterns.

The Veteran was afforded a VA examination in June 2008 for his back disability claim.  The examiner reviewed the service and post service treatment records and examined the Veteran.  Ultimately the examiner opined that the Veteran was not suffering from scoliosis and that any current back complaints were not caused by the scoliosis which was diagnosed at separation from service.

The Veteran also submitted a second statement by the April 2008 private physical therapist in July 2008.  The physical therapist indicated he had reviewed the Veteran's service treatment records.  He stated that he had been treating the Veteran since after his February 2008 right knee arthroscopy, after which the Veteran had reported an increase in severity of his lower back pain.  He opined that the Veteran's lumbar spine pain was due to pelvic instability, which was confirmed by the presence of SI joint dysfunction and scoliosis, as well as other documented findings.  The physical therapist indicated he believed the Veteran's pelvic instability began in 1988 when the Veteran tore his ACL.  His rationale was that the Veteran did not have joint dysfunction or scoliosis noted when he entered service, but both were present at separation from service.

The June 2008 VA examiner offered an addendum opinion in October 2008.  He opined that the Veteran's lumbar spine was aggravated by the Veteran's arthroscopy for his service-connected right knee.

The June 2008 VA examiner also provided an addendum opinion in November 2008.  He opined that the Veteran's back disability was proximately due to his service-connected right knee disability, specifically the right knee arthroscopy.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The March 2005 physician provided another opinion in March 2008 where he opined the Veteran had aggravation of a preexisting lumbar spine pain secondary to his most recent right knee surgery.  Furthermore, the April 2008 private opinion and the June 2008 VA examiner both opined that the Veteran's lumbar spine disability was related to his most recent arthroscopy in February 2008.  With regard to the February 2008 opinion by the Veteran's chiropractor, there is no evidence to indicate that he reviewed the Veteran's service treatment records, or any other information contained in the claims file.  The chiropractor also generally links the Veteran's back pain to his bilateral knee disabilities based on prolonged use of crutches, a motor vehicle accident, and the fact that the Veteran filed a claim in 1991.  

The Board assigns more weight to the March, April and June 2008 medical opinions, as well as the October and November 2008 VA addendum opinions, all of which found that the Veteran's lumbar spine disability was related to his February 2008 right knee arthroscopy.  These examiners reviewed the claims file, including service treatment records, performed examinations of the Veteran, and completed physical testing.  These medical opinions also provided rationales for their findings that the Veteran's back lumbar spine disability was related to his most recent right knee surgery in February 2008.

The RO granted service connection for a lumbar spine disability effective February 28, 2008 based on the multiple opinions that the Veteran's lumbar spine disability was related to his service-connected knee disabilities, and specifically, the February 2008 arthroscopy.  Prior to February 2008 the competent evidence of record does not relate the Veteran's lumbar spine disability either directly to service or to a service-connected disability.  As such, the Board finds that an effective date prior to February 28, 2008 is not warranted.  Thus, the claim for an earlier effective date is denied.  See 38 C.F.R. § 3.400.


ORDER

An effective date prior to February 28, 2008 for the award of service connection for a lumbar spine disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


